NEGATIVE ELECTRODE ACTIVE SUBSTANCE MATERIAL AND ELECTRICITY STORAGE DEVICE
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species Zr for M in the reply filed on June 17 is acknowledged.  The traversal is on the ground(s) that there is no serious burden for examination as alleged by the Examiner.  This is not found persuasive because, regardless of search method, inventions of different limitations/species will require different search strategies, and the times to consider the relevancy of collective references would increase proportionally as well.
The requirement is still deemed proper and is therefore made FINAL.
All species except for M=Zr are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2022.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1 and 5-10 are pending, wherein claim 10 is newly added and the Species M=Zr is elected by Applicant. Claims 1 and 5-10 are being examined on the merits in this Office action. 
	
Specification
The amended Specification filed on March 29, 2022 is acknowledged and accepted.

Claim Rejections - 35 USC § 103
Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masa et al. (JP 2015095301 A, whose English machine translation is being used for citation purposes, hereafter Masa).
Regarding claims 1, 5 and 10, Masa teaches a negative electrode active substance material used for an electricity storage device (See at least Abstract), the negative electrode active substance material comprising:
a silicon phase, and a silicide phase (See, e.g., Abstract) represented by a basic composition formula MSi2, where M can be Zr, or can be a combination of Zr and Cr, for example (See, e.g., claim 5),
wherein the negative electrode active substance material has a structure in which the silicide phase is dispersed in the silicon phase (See, e.g., claim 6).
Masa further discloses that that the negative electrode active substance material can have a mixture of Si and Fe in a weight ratio of 85:15 ([0068]), wherein Fe is an equivalent of Zr (claim 5, Masa). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have prepared the negative electrode active substance material having the silicon phase and ZrSi2 phase in a weight ratio of 85:15, similar to that of Si to Fe. The weight ratio of 85:15 for Si and Zr corresponds to a molar ratio of about 5%, which anticipating the claimed range of 2 mol% or more and 14 mol% or less with respect to an entirety of the silicon phase and the silicide phase
Regarding claims 7-8, Masa teaches the negative electrode active substance material according to claim 1, wherein a volume proportion of the silicide phase is in a range of 30% to 60 % (See, e.g., Abstract: 100% minus 40-70% = 30-60%) by volume with respect to an entirety of the silicon phase and the silicide phase. The range of 30% to 60% overlaps the range of 5% to 90% recited in claim 7 and the range of 10% to 50% recited in claim 8, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 9, Masa teaches an electricity storage device comprising:
a positive electrode, a negative electrode including the negative electrode active substance material according to claim 1, and an ion conduction medium (“separator”) interposed between the positive electrode and the negative electrode for conducting ions (See, at least, lines 135-148, 557-559, 601-602, 611-615).
Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2012178344 A, whose English machine translation is being used for citation purposes, hereafter Akira).
Regarding claims 1, 5-6 and 10, Akira teaches a negative electrode active substance material used for an electricity storage device (See at least Abstract and [0001]), the negative electrode active substance material comprising:
a silicon phase (“solid phase A”, [0026]), and a silicide phase (“solid phase B”, [0026], [0031]) which may include ZrSi2 and HfSi2 when M1=Zr and M2=Hf in M1Si2 and M2Si2 (See [0031]).
Since Akira teaches a mechanical alloying method is used to produce the negative electrode active substance material, the silicide phase of the negative electrode active substance material is necessarily dispersed in the silicon phase ([0050]-[0057]).
Arika further discloses that each of the constituent elements for forming the negative electrode active substance material can be a predetermined ratio ([0053]), implying that the amount (e.g., in molar ratio) of each of the constituent elements is adjustable. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have readily arrived a the claimed molar ratios for Zr and Hf recited in claims 1 and 6 through routine experimentation, since it merely involves merely ordinary capabilities of one skilled in the art to set a predetermined ratio.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.
Regarding claim 9, Akira teaches an electricity storage device comprising:
a positive electrode, a negative electrode including the negative electrode active substance material according to claim 1, and an ion conduction medium (“separator”) interposed between the positive electrode and the negative electrode for conducting ions (See, at least, [0073]).

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.
The arguments regarding the Sawada reference are moot because this reference has been removed from this Office action.
In response to Applicant’s argument that the silicon domains are dispersed in a silicide matrix in Masa, rather than the silicide phase is dispersed in the silicon phase as claimed, it is respectfully noted that the teachings in Masa can also be interpreted as the silicide phase being dispersed in the silicon phase. Like a mixture of materials A and B, one can say A is dispersed in B, but can also say B is dispersed in A.
In response to the arguments regarding the reference Akira, please see the above rejections based on Akira.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727